On Second Rehearing.
Fact conclusion (f) in our opinion on rehearing, on the issue of the payment of taxes, is withdrawn, and in lieu thereof we adopt the certificate of the county tax assessor and collector of Polk county, as follows:
“To Whom It May Concern:
“This is to certify that with respect to 2559 acres out of the Geo. W. Tolliver Survey in Polk County, Texas, Abst. No. 561, being all of said survey except the Miller 200 acres adjoining the most Westerly line thereof, and out of the West side thereof, all taxes levied during the years 1903, 1904, 1905, 1906, 1907, 1908, 1909, 1910, 1911 and 1912 were duly rendered and paid; that the acreage in said survey upon which Wm. Carlisle & Company paid taxes from the time said Wm. Carlisle & Company began rendering the land for taxes prior to 1904 was 2559 acres, more or less; that all taxes for the years 1910, 1911, and 1912 were paid upon due and regular rendition by West Lumber Company upon" said 2559 acres, more or less, out of said survey, which contains in all 2759 acres, being the 2559 acres referred to and the Miller 200 acres, more or less, all of which is fully shown upon the records of the office of the County Tax Assessor and Collector of Polk County, Texas, which said office I now hold; that thereafter West Lumber Company and W. T. Carter & Bro., during the respective years of their ownership, have paid all taxes upon due and -regular renditions upon the land now owned by W. -T. Carter & Bro. in said survey, same being 1392 acres, more or less.”
This certificate of the tax collector supports the following fact conclusion requested by appellees: “Between 1905 and 1913 the appellees and/or their predecessors in title duly rendered and paid all taxes upon all of the George Toliver Survey except certain tracts not involved in *385this cause; thereafter West Lumber Company, appellees’ predecessor in title, paid taxes duly upon regular renditions upon all of the land involved in this cause until same was sold to W. T. Carter & Bro., and thereafter and until the time this cause was tried W. T. Carter & Bro. duly paid, upon due and regular renditions, all taxes upon all land owned by W. T. Carter & Bro. in said survey, which includes the land involved in this case.”
In all other respects appellees’ motion for rehearing is overruled.